DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 9/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2014/0336831 to Seo et al., which discloses a non-intrusive load monitoring apparatus 
	United States Patent App. Pub. No. 2011/0251807 to Rada et al., which discloses automatic detection of appliances having load signatures taking into account apparent power and power factor and using a database of load signatures in identification, but not having a feature amount of each combination of two or more loads in advance.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
in claim 1, "A load estimating device, comprising . . . a storage device configured to store a feature amount of each combination of two or more loads in advance; and a load estimating unit configured to estimate what the plurality of loads connected with the power supply device are, on the basis of the feature amounts calculated by the calculating unit and the feature amounts stored in the storage device, wherein the feature amount includes a combination of an apparent power and a power factor,"
	in claim 8, "A power generator system provided with a load estimating device, the load estimating device comprising . . . a storage device configured to store a feature amount of each combination of two or more loads in advance; and a load estimating unit configured to estimate what the plurality of loads connected with the power supply device are, on the basis of the feature amounts calculated by the calculating unit and the feature amounts stored in the storage device, wherein the feature amount includes a combination of an apparent power and a power factor," and
	in claim 9, "A load estimating device, comprising . . . a storage device configured to store a feature amount of each combination of two or more loads in advance, wherein the one or more processors is further configured to estimate what the plurality of loads connected with the power supply device are, on the basis of the obtained feature amounts and the feature amounts stored in the storage device, and wherein the feature amount includes a combination of an apparent power and a power factor,"
	in combination with all other limitations.

Claims 2-7 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
11/20/2021